Citation Nr: 0840558	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-17 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to January 14, 2004, 
for a grant of a 40 percent rating for residuals of prostate 
cancer, status/post prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  The veteran filed a claim for residuals of prostate 
cancer on January 14, 2003.

2.  During the entire time on appeal, the veteran was shown 
to have urine leakage which, in effect, required the wearing 
of absorbent materials, which must be changed 2 to 4 times 
per day.


CONCLUSION OF LAW

The criteria for an effective date of January 14, 2003, but 
no earlier, for the assignment of a 40 percent disability 
rating, for residuals of prostate cancer, status/post 
prostatectomy, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.115a, 
Diagnostic Code (DC) 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran filed a claim for service 
connection for residuals of prostate cancer on January 14, 
2003.  Service connection was initially established for this 
claim in a May 2003 rating decision, with a disability rating 
of 10 percent, effective January 14, 2003. Thereafter, he 
filed a notice of disagreement, expressing dissatisfaction 
with the disability rating granted.  In September 2004, the 
RO increased the rating to 40 percent, with an effective date 
of January 14, 2004.  He disagrees with the effective date of 
this 40 percent evaluation. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2008).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(O).  However, 38 C.F.R. § 
3.400(O)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

The veteran's voiding dysfunction is rated pursuant to the 
rating criteria outlined under 38 C.F.R. § 4.115a, ratings of 
the genitourinary system.  In order to warrant a 40 percent 
rating, the evidence must show continual urine leakage which 
requires the wearing of absorbent materials, which must be 
changed 2 to 4 times per day.  Thus, the threshold question 
before the Board is whether he was entitled to a 40 percent 
rating prior to January 14, 2004.

Shortly after the veteran filed his claim in January 2003, he 
reported that he needed to use the restroom every hour and a 
half.  Although it was not clear at the time, he subsequently 
reflected that he began wearing pads around that same time.  
In a May 2003 VA examination, he reported that he had 
occasional episodes of urge urinary incontinence with leaking 
of small amounts of urine.

In October 2003, his private physician indicated that he 
complained of leaking out urine uncontrollably while 
performing strenuous activities at work.  The private 
physician stated that it would be reasonable for the veteran 
to have the added confidence protection of incontinence pads.  

In a January 2004 VA outpatient treatment record, the veteran 
reported a history of daytime urinary frequency every two 
hours as well as nocturia two times per night.  He further 
indicated that he had leaking with coughing, straining or 
lifting.  He additionally reported the need to wear two 
absorbent pads per day.  His rating was increased to 40 
percent as of the date of the outpatient treatment record.

However, the Board finds that the weight of the evidence 
indicates that the veteran required the use of absorbent 
materials which necessitated changing two to four times per 
day essentially since he filed his claim.  While the actual 
wearing of absorbent pads was noted until January 14, 2004, 
the Board finds the veteran's statements that he wore pads 
since January 2003 credible and consistent with the other 
evidence of record.  It is reasonable to find that his 
disability did not magically worsen on the date of that 
treatment visit, rather he had shown a need for absorbent 
pads since January 2003.

As such, in evaluating the evidence in the most favorable 
light to the veteran, the Board finds that he met the 
requirements of a 40 percent rating for a voiding dysfunction 
at the time he file his claim on January 14, 2003.  Thus, 
under the standard set forth in 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(O), an effective date of January 14, 2003, is 
warranted for a 40 percent rating. 
 
As there is no evidence of record meeting the requirements of 
a 40 percent rating for a voiding dysfunction within one year 
prior to January 2003, the exception set forth in § 38 C.F.R. 
§ 3.400(O)(2), is not for application. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the effective date assigned 
following the grant of service connection. In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

As to VA's duty to assist, the RO associated the veteran's 
private medical records and VA treatment records with the 
claims file, and he was afforded a VA examination in May 
2003.   Significantly, there is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for full and fair adjudication of this claim.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An effective date of January 14, 2003, but no earlier, for 
the assignment of a 40 percent disability rating for 
residuals of prostate cancer, status/post prostatectomy, is 
granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


